DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/14/21.  Domestic priority to a parent application filed 07/24/08 (application # 12/509,258) is proper.  Claims 2-14 are currently pending yet all are rejected as detailed below.  The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Furuya
Claim(s) 2-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Furuya et al. (U.S. Patent No. 5,129,488).  Furuya is directed to a vibration mode responsive variable damping force shock absorber.  See Abstract. 
Claim 2: Furuya discloses a vehicle suspension damper [see Fig. 1] for providing a variable damping rate, said vehicle suspension damper comprising: a first compression damping mechanism (15, 15a) having a variable first threshold pressure; a second compression damping mechanism (19, 12) having a variable second threshold pressure; a compressible chamber (D1) in pressure communication with a damping fluid chamber; a damping fluid chamber (B) having damping fluid therein; a shaft (3, 11, 14) moveable within said damping fluid chamber, wherein upon compression of said vehicle suspension damper, said shaft enters said damping fluid chamber causing an available volume of said damping fluid chamber to be reduced, and wherein said damping fluid compresses said compressible chamber, a pressure and a volume of said compressible chamber being such that a static pressure of said damping fluid is increased functionally with increased movement of said shaft into said damping fluid chamber; and wherein said variable second threshold pressure of said second compression damping mechanism is increased in response to increased movement of said shaft into said damping fluid chamber and an increase in said static pressure of said damping fluid.  See Fig. 1. 
Claim 3: Furuya discloses a movable barrier (19) separating a fluid of said compressible chamber and said damping fluid of said damping fluid chamber, said movable barrier transferring pressure between said damping fluid chamber and said compressible chamber.
Claim 4: Furuya discloses said first damping mechanism comprises: a damping adjustment valve (15a) having a first surface and a second surface, said first surface abutting said damping fluid chamber; a damping adjustment spring (15b) abutting said second surface, wherein a force exerted by said damping adjustment spring is selectively adjustable to provide variable resistance to pressure from said damping fluid of said damping fluid chamber on said damping adjustment valve, and wherein said damping adjustment valve is configured, when said variable first threshold pressure is overcome, to open and allow said damping fluid to flow between said damping fluid chamber and a portion of said vehicle suspension damper isolated from said damping fluid chamber.  See Fig. 1. 
Claim 5: Furuya discloses that said second damping mechanism comprises: a variable damper enclosing a fillable chamber (D1), said variable damper comprising: an inner valve part(12); and a movable outer valve part (19), said movable outer valve part engaging portions of said inner valve part, said movable outer valve part selectively obstructing a flow channel running between a first portion of said damping fluid chamber and a second portion of said damping fluid chamber in response to a state of said compression of said compressible chamber.  See Fig. 1. 
Claim 6: Furuya discloses that said first damping mechanism and said second damping mechanism utilize at least one common flow channel (17a).  See Fig. 1. 
Claim 7: Furuya discloses that a space within said fillable chamber is selected from the group consisting of: a vacuum, a gas, and a gas at atmospheric pressure.  See Fig. 1
Claim 8: Furuya discloses at least one damping obstruction (15a) coupled with said inner valve part, said at least one damping obstruction configured to receive an outer portion of said movable outer valve part when said movable outer valve part moves in response to said state of said compression of said compressible chamber, said at least one damping obstruction biasing said movable outer valve part towards a closed position.  See Fig. 1. 
Claims 9-11: the location of the damper is an intended use, and the Furuya damper is capable of being used in a bicycle fork.  All limitations related to damping components in the “second leg of said fork” need not be addressed here. 
Claim 12: Furuya discloses that said second damping mechanism is responsive to a pressure of said compressible chamber, wherein said pressure results from a selectable input pressure communicated with said compressible chamber.  See Fig. 1. 
Claim 13: Furuya discloses that said vehicle suspension damper is coupled with a nested piston arrangement.  See Fig. 1 (numerous “nested pistons”). 
Claim 14: see claim 1 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 16, 2022